DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 07/13/2022 has been entered.   Upon entering the submission, claim 1 is amended.  Claim 7 is cancelled.  Claims 1-6, and 8-11 are pending.  Claims 8-10 remain withdrawn.  Claims 1-6 and 11 are under examination on the merits.   
Response to RCE Submission
Claim objection
Applicant’s amendment to claim 1 does not render claim 1 allowable. Objection to claim 1 for depending on rejected claim 1 is maintained.  

Claim rejection under 35 U.S.C. §102(a)(1)
Applicant’s amendment to claim 1 overcomes the rejection as being anticipated by the `594 patent.  The rejection is hereby withdrawn.
However, Applicant’s amendment does not overcome the rejection as being anticipated by the `387 patent, because the catalysts disclosed in Examples 11-12 still anticipate the amended claims.  The rejection is maintained.  The rejection is revised in response to the amendment.  

Claim rejection under 35 U.S.C. §103(a)
Applicant’s amendment and argument have been fully considered, but are not sufficient to overcome the rejection.   The rejection is maintained. The rejection is revised in response to the amendment.  

Following rejections are necessitated by the new amendment filed on 07/13/2022.

Specification
The specification is objected to for containing misspelling the terms “zirconium n-butoxide (TNBZ)” and “zirconium n-butoxide” in paragraph [0029] at page 9 of the specification. The term “zirconium n-butoxide” seems to be “zirconium tetra-n-butoxide”, instead.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, amended claim 1 recites the limitation “a molar ratio of the at least one first compound to the at least one second compound is 1:0.1-1:6”.  When the catalyst contains only one first compound, and only one second compound, the molar ratio of three numbers (i.e. “1”, “0.1-1”, and “6”) is not defined.  Therefore, claim 1 is indefinite.  Claims 2-6 and 11 depnding on rejected claim 1 are rejected accordingly.
The molar ratio of “1: 0.1-1: 6” should be further defined as “the molar ratio of “1: 0.1-1: 6, wherein the molar ratio is the mole number of the compound with Ti in the first compound: the mole number of the compound without Ti (i.e. non-Ti metal compound in the first compound): the mole number of the second compound in light of Applicant’s specification [0029] and Table 1.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,455,387 (“the `387 patent”) to Lindall et al. 

Applicant’s claim 1 is drawn to a catalyst for use in an esterification reaction, the catalyst formed by reacting a mixture comprising at least one first compound and at least one second compound, wherein the at least one first compound is a metal alkoxide, a metal carboxylate salt, an inorganic metal compound, or a combination thereof, which has titanium, aluminum, zirconium, hafnium, zinc, or bismuth; and the at least one second compound is a first alkyl ester, a combination of an alpha hydroxyl acid and the first alkyl ester, a first alkyl amide, an amino acid, a second alkyl ester, a second alkyl amide, or a combination thereof, wherein the first alkyl ester is formed by an alpha hydroxyl acid and an alcohol, the first alkyl amide formed by an alpha hydroxyl acid and an amine, the second alkyl ester is formed by an amino acid and an alcohol, the second alkyl amide is formed by an amino acid and an amine, and a molar ratio of the at least one first compound to the at least one second compound is 1:0.1-1:6.
The molar ratio of “1: 0.1-1: 6” is interpreted as “the molar ratio of 1: 0.1-1: 6, wherein the molar ratio is the mole number of the compound with Ti in the first compound: the mole number of the compound without Ti (i.e. non-Ti metal compound in the first compound): the mole number of the second compound” in light of Applicant’s specification [0029] and Table 1.   

The `387 patent discloses a catalyst composition comprising the reaction product of an alkoxide or a condensed alkoxide of a metal M, selected from titanium, zirconium, hafnium, aluminum, or a lanthanide, an alcohol containing at least two hydroxyl groups, a 2-hydroxy carboxylic acid and a base, wherein the molar ratio of base to 2-hydroxy carboxylic acid is in the range 0.01-0.79:1 (col. 1, lns. 58-64).  The preferred metals M are titanium, zirconium (col. 2, ln. 7).  The `387 patent discloses a catalyst in Example 11, wherein the first titanium-containing compound is TNBT (tetra-n-butyl titanate, 0.14 moles),  the first non-titanium-containing compound is (CH3CO2)2AlOH (0.125 moles), the second compound is an alkyl ester (formed by mixing 0.36 moles of citric acid monohydrate with 1.14 moles of 1,4-butanediol and/or less than 0.14 moles n-butanol under basic condition, or a combination of an alpha hydroxyl acid and the first alkyl ester.   n-ButanoI was formed during the reaction of titanium isopropoxide with warm water, and the n-butanol can react in-situ with an alpha hydroxyl acid (i.e. citric acid) to form the at least one second compound of an alkyl ester even under basic reaction condition.
The molar ratio of the mole number of the compound with Ti in the first compound (TNBT): the mole number of the compound without Ti (i.e. non-Ti metal compound in the first compound, (CH3CO2)2AlOH): the mole number of the second compound (an alkyl ester (formed by mixing 0.36 moles of citric acid monohydrate with 1.14 moles of 1,4-butanediol and/or less than 0.14 moles n-butanol under basic condition, or a combination of an alpha hydroxyl acid and the first alkyl ester) is 0.14:0.125:0.14= 1: 0.89: 1, and the titanium content is 1.84%.  In addition, Example 12 discloses a catalyst having the first non-titanium-containing compound is 5%ZnO in 203 g water (10.15 g, 0.125 moles), and the titanium content is 2.10%.   Therefore, the `387 patent anticipates Applicant’s claim 1-6 and 11.

Alternatively, claim 1-6 and 11 are rejected under 35 USC § 103(a) as following:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the `594 patent in view of the `387 patent.  

Determination of the scope and content of the prior art (MPEP §2141.01)
The `594 patent discloses Catalyst B prepared by reacting titanium tetra-isopropoxide 
    PNG
    media_image1.png
    267
    273
    media_image1.png
    Greyscale
(285g, 1.00 mol), ethylene glycol (HO-CH2-CH2-OH, 218 g, 3.51 mol) and an 85 wt % aqueous solution of ammonium lactate 
    PNG
    media_image2.png
    147
    274
    media_image2.png
    Greyscale
 (252 g, 2.00 mol), an alpha hydroxyl acid salt.  The titanium lactate chelate compound was used as an esterification catalyst with Ti content 6.54 wt% (col. 28, lns. 34-47).  The `594 patent discloses Catalyst A was prepared by reacting titanium tetra-isopropoxide, ethylene glycol, and citric acid monohydrate, and obtained from slightly clouded product.   In addition, the `594 patent also discloses a titanium alkoxide compound is in the presence of small amounts of alkoxide compounds of other metals such as zirconium (Zr) (col. 8, lns. 28-30), which relates to claims 1-6 and 11.   The `594 patent also disclosed the catalyst B was made by using 1.00 mol of the 1st compound of titanium tetra-isopropoxide, and the 2nd compound of lactate ester 2.00 mol.  The molar ration of the at least one first compound to the at least one second compound is 1.00: 2.00=1:1.   

The `387 patent discloses a catalyst composition comprises the reaction product of an alkoxide or condensed alkoxide of a metal M selected from titanium, zirconium, hafnium, aluminum, or a lanthanide, an alcohol containing at least two hydroxyl groups, a 2-hydroxy carboxylic acid and a base, wherein the molar ratio of base to 2-hydroxy carboxylic acid is in the range 0.01-0.79:1. The composition is useful as a catalyst for esterification reactions, especially for the production of polyesters such as polyethylene terephthalate, polytrimethylene terephthalate and polybutylene terephthalate.  Example 1 of the `387 patent discloses a specific method of preparing the catalyst comprising the steps of citric acid (an alpha hydroxyl acid) monohydrate (300 g, 1.43 moles) was dissolved in warm water (209 g) in a 1 liter fishbowl flask fitted with stirrer, condenser and thermometer. To the stirred solution was added slowly titanium isopropoxide (162 g, 0.57 moles) from a dropping funnel.  Isopropyl alcohol was formed during the reaction of titanium isopropoxide with warm water.  The resulting Isopropyl alcohol reacted with citric acid forming an alkyl ester, see col. 5, lns. 47-62. Furthermore, the `387 patent discloses the catalyst is prepared by reacting a dihydric alcohol with an alkoxide or condensed alkoxide in a ratio of from 2 to 12 moles of dihydric alcohol to each mole of the titanium or zirconium. Preferred 2-hydroxy carboxylic acids are selected from a group consisting of lactic acid, citric acid, malic and tartaric acid. The preferred molar ratio of acid to metal M in the reaction product is 1 to 4 moles (more preferably 1.5 to 3.5 moles) of 2-hydroxy acid per mole of metal M, and inorganic base of zinc oxide see col. 2, cols. 1-67.   The preferred metals M are titanium, and zirconium (col. 2, ln. 7).  The `387 patent discloses a catalyst in Example 11, wherein the first titanium-containing compound is TNBT (tetra-n-butyl titanate, 0.14 moles),  the first non-titanium-containing compound is (CH3CO2)2AlOH (0.125 moles), the second compound is an alkyl ester (formed by mixing 0.36 moles of citric acid monohydrate with 1.14 moles of 1,4-butanediol and/or less than 0.14 moles n-butanol under basic condition, or a combination of an alpha hydroxyl acid and the first alkyl ester.   n-ButanoI was formed during the reaction of titanium isopropoxide with warm water, and the n-butanol can react in-situ with an alpha hydroxyl acid (i.e. citric acid) to form the at least one second compound of an alkyl ester even under basic reaction condition.
The molar ratio of the mole number of the compound with Ti in the first compound (TNBT): the mole number of the compound without Ti (i.e. non-Ti metal compound in the first compound, (CH3CO2)2AlOH): the mole number of the second compound (an alkyl ester (formed by mixing 0.36 moles of citric acid monohydrate with 1.14 moles of 1,4-butanediol and/or less than 0.14 moles n-butanol under basic condition, or a combination of an alpha hydroxyl acid and the first alkyl ester) is 0.14:0.125:0.14= 1: 0.89: 1, and the titanium content is 1.84%.  In addition, Example 12 discloses a catalyst having the first non-titanium-containing compound is 5%ZnO in 203 g water (10.15 g, 0.125 moles), and the titanium content is 2.10%.

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and the `594 patent is that the `594 patent does not teach the molar ratio of 1: 0.1-1: 6, wherein the molar ratio is the mole number of the compound with Ti in the first compound: the mole number of the compound without Ti (i.e. non-Ti metal compound in the first compound): the mole number of the second compound.  In addition, the prior art is silent on the at least one second compound is a first alkyl ester or a combination of the first alkyl ester and an alpha hydroxyl acid.  Instead, the `594 patent teaches a method of making the catalyst wherein the first alkyl ester or a combination of the first alkyl ester and an alpha hydroxyl acid is formed in-situ during the reaction.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the instant claims 1-6 and 11 would have been obvious over the `594 patent because the difference is further taught and/or suggested by the `387 patent, which discloses a catalyst composition comprising the reaction product of an alkoxide or condensed alkoxide of a metal M selected from titanium, zirconium, hafnium, aluminum, or a lanthanide, an alcohol containing at least two hydroxyl groups, a 2-hydroxy carboxylic acid and a base.  Both prior art references teach the compositions are useful as catalysts for esterification reactions, especially for the production of polyesters such as polyethylene terephthalate, polytrimethylene terephthalate and polybutylene terephthalate, which is drawn to the same application of instant application. One ordinary skilled in the art would be motivated to include the other metals such as zirconium, hafnium, aluminum, lanthanide, or zinc in the catalysts as suggested by the `387 patent to prepare better catalysts for an esterification reaction.
In addition, the instantly claimed catalyst is formed by reacting a mixture comprising at least one first compound and at least one second compound, wherein the at least one second compound includes a first alkyl ester, or a combination of an alpha hydroxyl acid and the first alkyl ester, etc., wherein the first alkyl ester is formed by an alpha hydroxyl acid and an alcohol.  Since claim 1 does not define the reaction condition (e.g. temperature, pH, and solvents) under which the alkyl ester is formed, the catalyst formed by the reaction may contain very minimum amount of alkyl ester when the reaction temperature is low enough, or a large amount of water is present in the reaction system.  The presence of water in the reaction is not excluded because claim 1 defines the reaction mixture with an open-ended transition phrase “comprising”.  Esterification of a carbolic acid and an alcohol is an equilibrium, and ester can be formed under basic condition.  In addition, esterification can happen when the resulting ester is precipitated from the reaction system such as Catalyst A (col. 28, ln. 29) of the `594 patent.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In addition, the first alkyl ester (e.g. citric acid ester) is structurally similar with the first alkyl acid (e.g. citric acid), the resulting catalysts would have been obvious. 
The `387 patent discloses a catalyst composition comprising the reaction product of an alkoxide or a condensed alkoxide of a metal M, selected from titanium, zirconium, hafnium, aluminum, or a lanthanide, an alcohol containing at least two hydroxyl groups, a 2-hydroxy carboxylic acid and a base, wherein the molar ratio of base to 2-hydroxy carboxylic acid is in the range 0.01-0.79:1 (col. 1, lns. 58-64).  The preferred metals M are titanium, zirconium (col. 2, ln. 7).  The `387 patent discloses a catalyst in Example 11, wherein the first titanium-containing compound is TNBT (tetra-n-butyl titanate, 0.14 moles),  the first non-titanium-containing compound is (CH3CO2)2AlOH (0.125 moles), the second compound is an alkyl ester (formed by mixing 0.36 moles of citric acid monohydrate with 1.14 moles of 1,4-butanediol and/or less than 0.14 moles n-butanol under basic condition, or a combination of an alpha hydroxyl acid and the first alkyl ester.   n-ButanoI was formed during the reaction of titanium isopropoxide with warm water, and the n-butanol can react in-situ with an alpha hydroxyl acid (i.e. citric acid) to form the at least one second compound of an alkyl ester even under basic reaction condition.
The molar ratio of the mole number of the compound with Ti in the first compound (TNBT): the mole number of the compound without Ti (i.e. non-Ti metal compound in the first compound, (CH3CO2)2AlOH): the mole number of the second compound (an alkyl ester (formed by mixing 0.36 moles of citric acid monohydrate with 1.14 moles of 1,4-butanediol and/or less than 0.14 moles n-butanol under basic condition, or a combination of an alpha hydroxyl acid and the first alkyl ester) is 0.14:0.125:0.14= 1: 0.89: 1, and the titanium content is 1.84%.  In addition, Example 12 discloses a catalyst having the first non-titanium-containing compound is 5%ZnO in 203 g water (10.15 g, 0.125 moles), and the titanium content is 2.10%.   Therefore, the `594 patent  and the `387 patent considered as a whole would have rendered claim 1-6 and 11 obvious.

Conclusions
Claims 1-6 and 11 are rejected.
Claims 8-10 remain withdrawn.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731